Case: 1:16-cv-01893 Document #: 191 Filed: 09/30/19 Page 1 of 1 PageID #:1968

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Wayne Washington
                                   Plaintiff,
v.                                                     Case No.: 1:16−cv−01893
                                                       Honorable Andrea R. Wood
Kenneth Boudreau, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 30, 2019:


       MINUTE entry before the Honorable Maria Valdez: Plaintiffs' Joint Motion to
Withdraw Their Motion to Quash Defendants' Subpoena for Third−Party Witness
Reynaldo Soto's Depositions [190] is granted. Plaintiffs' Joint Motion to Quash
Defendants' Subpoena for Third−Party Witness Reynaldo Soto's Deposition [186] is
hereby withdrawn. Mailed notice(lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
